Ryan, C.
This is an appeal from an order appointing a receiver after a decree of foreclosure of certain mortgages and mechanics’ liens. On appeal the decree just referred to was affirmed. (Vide Hoagland v. Lowe, 39 Neb., 397.) The application for receiver was by petition. There appears to have been no answer or other adverse pleading filed, and the trial was upon affidavits and other evidence in writing. For this other evidence reference is made in ' the bill of exceptions herein contained to a bill of exceptions used in Hoagland v. Lowe, supra. If there was in another case evidence material and relevant to the matters presented by appeal in this, such evidence should have been embodied in the bill of exceptions settled herein. We are aware of no rulevwhich in effect authorizes a district judge for certain purposes in this court to consolidate entirely different actions or bills of exceptions in cases docketed independently of each other. As it is evident that to a consideration of all the evidence introduced reference must *814be had to the bill of exceptions in another case already determined, we must decline to consider this appeal upon the evidence. The petition, upon which alone this appeal must be determined, presented sufficient grounds for the appointment of a receiver in an ordinary action wherein a decree had already been entered from which an appeal had been taken. The judgment of the district court is
Affirmed.
Irvine, C., not sitting.